Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155880(86)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  LEVERT LYONS,                                                                                            Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 155880
  v                                                                  COA: 329584; 329597; 329607
                                                                     Wayne CC: 15-001381-NM
  SCOTT C. KINSEL, JEFFREY D. HUNT,
  and MOORE LANDREY, LLP,
             Defendants-Appellants,
  and
  JOHN P. COWART, TARA J. WILLIAMS, and
  LAW OFFICES OF JAMES SCOTT FARRIN,
            Defendants-Appellees,
  and
  ETHAN L. SHAW, SHAW COWART, LLP,
  J. THOMAS RHODES, III, FILEMON B. VELA,
  JR., RHODES & VELA, GORDON T. CAREY,
  JR., and GORDON T. CAREY, JR., PC,
              Defendants.
  __________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply submitted on August 25, 2017, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk